DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 23) in the reply filed on 2/11/21 is acknowledged.  The examiner further acknowledges the claim amendments filed on 2/11/21
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 11 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikami et al (US 2009/0224436; (provided in 9/25/19 IDS, hereafter Mikami).

depositing a formable material (C) on a field (area upon which C is deposited) of a substrate (14) (see, for example, Fig 5-1); 
positioning a template (11) relative to the field, wherein the template has a mesa with a shaping surface and mesa sidewalls surround the shaping surface (see, for example, Fig 5-2);
contacting the formable material with the shaping surface, wherein the formable material spreads when the shaping surface is in contact with the formable material (see, for example, transition from Fig 5-2 to 5-3); 
and exposing the formable material to a curing dose of actinic radiation (light) after the formable material has spread to the edge of the field / beyond the field forming a cured formable material (See, for example, Fig5-4 through 5-6, Fig 14-2; [0090], as there are no structural limitations as to the “field” the particular boundaries of an edge thereof can appropriately be interpreted relative to the spreading formable material at some point prior to exposure);
 wherein a spatial distribution of the curing dose is such that an interior dose applied at an interior (spanning area Spa) of the field is greater than a sidewall dose that is incident on the mesa sidewalls (area Sta1 / Sta2 / Sta) (see, for example, Fig 5-4 through 5-6 and Fig 14-2 through 14-3 and [0056-0058],  [0065] and [0090-0091]); wherein for a particular imprinting step area Sta1 / Sta2/Sta only receives about 50 % or 25 % of the dose that Spa receives).
Processing the substrate (such as additional steps like template removal, substrate moving / handling, subsequent imprinting, etc) with the cured formable material so as to manufacture the articles (see, for example, Figs, [0066]-0068]) 

and a frame curing source ((10) as further modified by shutter plates 20 or transmissive film 220)  that supplies actinic energy (light) to a perimeter of the field (such as at area Sta1 / Sta2/Sta) ((See, for example, Fig 1, Fig 5-4 through 5-5, Fig 14-2 and [0048] and [0090]).
Claim 4: Mikami further teaches wherein the formable material is exposed to actinic radiation after the formable material has spread beyond the mesa sidewalls (See, for example, Fig 5-2 through 5-3 Fig 14-1, and [0089] wherein patterned area is filled up prior to exposure and as Fig 5-3 and 14-1 depict the formable material spreading equivalent to the mesa sidewalls, inherently as no surface is completely uniform some amount of material would reside at a position beyond the mesa sidewall at least relative to a plane extending said sidewall). 
Claims 5 and 11: Mikami further teaches wherein while exposing the formable material to the actinic radiation the formable material on the substrate has spread beyond edges of the field as defined by the mesa sidewalls of the template and the spatial distribution of the curing dose at the mesa sidewalls is insufficient to cure the formable material on the mesa sidewalls (see for example the rejections of claims 1 and 4 above wherein some amount of material would reside at a position beyond the mesa sidewall and wherein the peripheral curing area (Sta1 / Sta2/Sta) only receives about 50 % or 25 % of the dose that Spa receives resulting in being insufficiently cured thereon; whereas the central area receives the 100% dose to achieve curing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami as applied to claim 1 above and further in view of Umekawa (US 2013/0214453; hereafter Umekawa).
Claim 6: Mikami teaches the method of claim 1 (above), but does not explicitly teach wherein the formable material includes a polymerization inhibitor that inhibits the polymerization of portions of the formable material.  Umekawa teaches a method of preparing a photocurable nanoimprint composition (See, for example, abstract).  Umekawa further teaches that polymerization inhibitors, such as hydroquinone monomethyl ether are known additives in photo-curable nanoimprint compositions as they predictably stabilize the composition for preservation (See, for example, [0122], [0126]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a polymerization inhibitor, such as hydroquinone monomethyl ether, into the formable material as it would predictably stabilize the composition for preservation.
Claims 7-8: Umekawa has explicitly taught wherein the polymerization inhibitor is hydroquinone monomethyl ether which is the same exemplary polymerization inhibitor within Applicants disclosure ([0090]) which is taught to possess the ability to inhibit in the presence of a purging gas, further helium and inhibit polymerization when in presence of an inhibition gas, further oxygen.  As the prior art polymerization inhibitor is the same chemistry as applicant’s, the resulting reactivity properties would be inherent as it is the same material, and its reactivity is natural property of the material, where the .  

 Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami in view of Umekawa as applied to claim 7 above and further in view of Honma et al (US 2016/0366769; hereafter Honma).
Claim 9: Mikami in view of Umekawa teach the method of claim 7 (Above), but they do not explicitly teach flowing the purging gas between the substrate and the shaping surface of the template prior to the shaping surface contacting the formable material and one of reducing and stopping the flow of the purging gas prior to exposing the formable material to the curing dose of the actinic radiation. Honma teaches a method of photoimprinting (See, for example, Fig 1).  Honma teaches method of shaping a film via nanoimprint photolithography (See, for example, abstract, figures).  Honma further teaches wherein introducing an environment comprising a mixture of condensable gas with helium (purging gas) between the shaping surface of the template prior to contacting the formable material allows for improved pattern formation and reduced defects (See, for example, Fig 1, and  [0009], [0012], [0046] and [0116-0128],). Honma further teaches the method comprises stopping the flow of the purging gas prior to exposing the formable material to the curing dose of the actinic radiation (see, for example as depicted in Fig 1 and [0116-0128] wherein the gas supplying/ flow occurs is only taught at stage 2-1, at stage 2-2 whatever gas is present is taught to be liquefied or dissolved prior to light irradiation step 3).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated flowing the purging gas between the substrate and the shaping surface of the template prior to the shaping surface contacting the formable material and one of reducing and stopping the flow of the purging gas prior to exposing 
Claim 10: refer to the rejection of claim 9 above wherein there is taught flowing the purging gas between the substrate and the shaping surface of the template prior to the shaping surface contacting the formable material.  Further Mikami in view of Umekawa and Honma teach reducing and stopping the flow of the purging gas after a portion of the formable material has reached the edge of the field (see, for example, Honma Fig 1 as there are no structural limitations as to the “field”, the boundaries of an edge thereof can appropriately be interpreted relative to a point at which the flow gas is reduced / stopped);

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 3 depends from claim 2 and further requires, wherein the frame curing source is configured to produce an intensity distribution having a 10% of peak intensity as measured at the shaping surface that is positioned at an inset distance DELTA x from the mesa sidewall, wherein the inset distance is 1-60 micron.   Mikami has only taught embodiments wherein intensity of exposure at the region corresponding to the mesa sidewall is 50% or 25% that of the peak intensity of central exposure, thus it does not adequately teach reduction on to the order of 10%  further within the full context of the parent claims.  

Additional Prior Art
Although they are not being relied upon for above rejections, the examiner is putting prior art: US20150221501 on record as it pertains to a method of shaping a film via nanoimprinting comprising a 
US 20130078820 on record as it pertains to a method of shaping a film via nanoimprinting comprising a spatial distribution of the curing dose wherein at there exists a separate frame curing source (52) configured at mesa sidewalls and a main curing source (10X)  (See, for example, Figures, abstract, [0014-0016]). 
and US 20140213058 on record as it pertains to a method of shaping a film via nanoimprinting comprising application of oxidizing gas at peripheral / mesa sidewall areas during pattern radiation to suppress curing of such sidewall regions (See, for example, Figures, abstract, [0071-0078]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712